WATT, C.J.,
dissenting:
¶ 1 The PlaintiffiAppellee, Mr. Smith, is the owner of Sue’s Recycling and Sanitation. They are one in the same. The majority creates a “legal fiction” in holding otherwise. Clearly, the employer-owned vehicle exception does not apply here. Accordingly, I would, as the Court of Civil Appeals did, reverse the order of the trial court below. If Mr. Smith, as an “employee”, wants to drive any of the trucks owned or leased to “Sue’s Recycling and Sanitation”, they must have the ignition interlock device installed. To do otherwise undermines the statutory intent of 47 O.S.2001 § 754.1(B) and subjects the public to the potential for harm, serious injury, or death to which I cannot accede.
¶ 2 I respectfully dissent.